Citation Nr: 1400434	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for epilepsy, grand mal, currently assigned a 40 percent evaluation.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from June 1989 to August 1989 and on active duty from March 1990 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A review of the Virtual VA electronic claims file reveals pertinent VA treatment records dated from April 2010 to August 2012; however, those records were considered by the RO in an August 2012 supplemental statement of case (SSOC).  The Veterans Benefits Management System (VBMS) reveals no documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Initially, the Board notes that the record includes a September 2010 decision from the Social Security Administration (SSA) that granted the Veteran disability benefits based on his epilepsy.  However, the claims file does contain the records upon which that decision was based.  Therefore, a remand is necessary to obtain such records.

Moreover, in a December 2012 appellate brief, the Veteran's representative asserted that VA should have requested a self-recorded seizure log kept by the Veteran.  Thus, on remand, the Veteran should be given the opportunity to submit such evidence.  

The Board further notes that a decision on the claim for an increased evaluation for epilepsy could change the outcome of the Veteran's claim for TDIU.  As such, the claims are inextricably intertwined.  For this reason, the issue of an increased evaluation must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the records upon which the September 2010 Social Security Administration (SSA) decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his epilepsy.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

The RO/AMC should also obtain any outstanding VA medical records.

3.  The RO/AMC should request that the Veteran submit a copy of his self-maintained seizure logs, as identified by his representative in a December 2012 brief.

4.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected epilepsy, grand mal.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should note the history of the Veteran's seizures and whether continuous medication is necessary for the control of his epilepsy.  He or she should also take into consideration the Veteran's self-recorded seizure log (if provided) and his statements as to the effectiveness of any epilepsy medication.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should state whether the Veteran has the following:

(a) At least 1 major seizure in the last 6 months or 2 in the last year; or averaging at least 5 to 8 minor seizures weekly

(b) Averaging at least 1 major seizure in 4 months over the last year; or 9 to 10 minor seizures per week

(c) Averaging at 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly

(d) Averaging at least 1 major seizure per month over the last year

The examiner should also comment on the effect of the Veteran's service-connected epilepsy on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disability is of such severity to result in unemployability.  It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of all additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


